DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanchet (US 2002/0069602 A1) in view of Sorkin (US 2002/0083991 A1) and in further view of Eustace (2003/0061672 A1).
With regard to claim 1: Blanchet discloses a method of using a modular structural building system to install raised floors comprising the steps of:
precasting a plurality of raised floor panels (61 and 61a), said raised floor panels (61 and 61a) having a top and a bottom and a plurality of edges (par. 0052), one or more of said edges (47a) being generally angled such that the tops of the plurality of said raised floor panels has have less surface area than the bottoms (fig. 5a).  Examiner notes the steel I-beam reinforcement concrete panels of Blanchet can be used for walls, floor and roofs (par. 0052).
Blanchet further discloses precasting said plurality of raised floor panels (61 and 61a) by precasting an amount of wet concrete to a plurality of wide flange steel beams (par. 0052-0053);
transporting the precast raised floor panels to a final panel location to be used a floor (par. 0052-0053);

filling the receptacle with grout (37, bonding cement) (fig. 5a). 
Blanchet discloses said plurality of precast floor panels having a perimeter, said perimeter containing reinforcement means (mesh 33).
Blanchet does not disclose that said perimeter containing hollow ducts configured to accommodate a conventional reinforcement means selected from the group consisting of cable, rebar, prestressed concrete strand, and post-tensioned concrete strand, said conventional reinforcement means configured to provide a continuous structural diaphragm for the plurality of precast raised floor panels, said duct configured to receive grout after receiving said conventional reinforcement means.
However, Sorkin discloses a hollow ducts (flexible duct sections) configured to accommodate steel cables in order to protect the steel cables from corrosive materials (par. 0010).  Sorkin further discloses grout pumped into the duct (flexible duct sections) to surround the cables for further protection (par. 0010).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Blanchet to have the reinforcement means substituted with hollow ducts configured to accommodate steel cables and grout after receiving said steel cables such as taught by Sorkin in order to provide reinforcement means that is protected from corrosion.  As modified, said conventional reinforcement means are configured to provide a continuous structural diaphragm for the plurality of precast raised floor panels
Blanchet in view of Sorkin does not disclose attaching the plurality of precast raised floor panels to at least one column such that the plurality of precast raised floor panels are suspended and stable enough for construction personnel to walk on the plurality of precast raised floor panels.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Blanchet to have structural members comprising girders and columns as support for panels such as taught by Eustace in order to provide an elevated structure for traversing a given area.  As modified, the precast floor panels are stable enough so that the floor panels are capable of allowing construction personnel to walk on the plurality of precast raised floor panels.
Response to Arguments
Applicant's arguments filed 2/5/21 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., wire mesh provide a continuous structural diaphragm to transmit lateral loads to vertical resisting elements) are not recited in the rejected claim(s) (emphasis added).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Examiner makes the leaping conclusion that modifying Blanchet to have the reinforcement means substituted with the ducts of Sorkin “provide[s] a continuous structural diaphragm for the plurality of precast raised floor panel.” Applicant submits that neither Blanchet nor Sorkin disclose that. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the primary reference of Blanchet discloses reinforcement that provides a continuous structural diaphragm (see fig. 2). As disclosed in par. 0053 of Blanchet, the wire mesh (33) extends to the perimeter of the mold.  The secondary reference of Sorkin discloses reinforcement means received in ducts for protection from corrosion.  As stated in the rejection, the reinforcement of Blanchet providing a continuous structural diaphragm is substituted with the reinforcement means received in ducts such as taught by Sorkin in order to provide reinforcement that is protected from corrosion.  No new or unpredictable results be obtained from substituting one known reinforcement means for another. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that the beveled edges do not create a receptacle, the square edge of the embed plates do.
Examiner respectfully submits that the beveled edges of Blanchett provide at least of portion of the boundaries defining the receptacle (see fig. 5A). 
Applicant’s argument that Eustace does not disclose attached raised floor panels to columns such they are stable enough for constructional personnel to walk on is not found persuasive.  Examiner respectfully submits that the combination as articulated in the rejection meets the claimed structure and would be expected to performed in a similar manner.  Nonetheless, Examiner submits that Eustace 
The objection of claim 1 has been withdrawn in view of the amendment filed 9/9/21.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The combination of all elements of the claimed method including all of the limitations of the base claim is not adequately taught or suggested in the cited prior of record.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195.  The examiner can normally be reached on 7:00am - 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633